Order, Family Court, Bronx County (Peter Kuper, Ref.), entered on or about January 19, 2011, which, after a hearing, granted the paternal grandmother’s petition for custody of the subject child, with visitation to respondent mother, unanimously affirmed, without costs.
Family Court properly found that extraordinary circumstances existed and that it was in the child’s best interests to grant custody to petitioner (see Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). The record shows that the child has lived with petitioner for most of her life and has thrived under her care (see Matter of Shemeek D. v Teresa B., 89 AD3d 608, 609 [2011]). By contrast, there was a finding of neglect against respondent mother based on her mental illness, which has persisted and prevented the child from developing a trusting and loving relationship with respondent. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.